Case 1:15-cr-00614-SOM Document 287 Filed 06/10/20 Page 1 of 9   PageID #: 2966



                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,     )          CR. NO. 15-00614 SOM
                               )
           Plaintiff,          )          ORDER DENYING DEFENDANT’S
                               )          EMERGENCY MOTION FOR
                               )          COMPASSIONATE RELEASE
                               )
      vs.                      )
                               )
 GREGORY SCHER,                )
                               )
           Defendant.          )
                               )
 _____________________________ )

              ORDER DENYING DEFENDANT’S EMERGENCY MOTION
                       FOR COMPASSIONATE RELEASE

 I.         INTRODUCTION.

            In early 2019, Defendant Gregory Scher received an

 above-guidelines prison sentence of twenty months on one count of

 Social Security fraud in violation of 42 U.S.C. § 408(a)(3).             He

 has served more than a year of his sentence, and he is scheduled

 to be released from FMC Rochester on September 24, 2020.            He now

 argues that, in light of the COVID-19 pandemic, this court should

 release him early under 18 U.S.C. § 3582(c)(1)(A) and, as a

 condition of his release, place him on home confinement for the

 duration of what would have been his prison sentence.           Scher is

 67 years old and suffers from several serious medical conditions

 that place him at risk of complications if he contracts COVID-19.

 Those conditions, however, also mean that Scher may need medical

 care as soon as he leaves prison.        Scher has not explained how he

 will receive that treatment or how he will practice social
Case 1:15-cr-00614-SOM Document 287 Filed 06/10/20 Page 2 of 9    PageID #: 2967



 distancing after he is released.         This court is left with a

 concern that a release before such a plan is in place might pose

 a threat to Scher’s health.       Although this court considers this a

 close case, it denies Scher’s request.

 II.        ANALYSIS.

            Scher’s compassionate release request is governed by 18

 U.S.C. § 3582(c)(1)(A), which provides:

            [T]he court . . . upon motion of the
            defendant after the defendant has fully
            exhausted all administrative rights to appeal
            a failure of the Bureau of Prisons to bring a
            motion on the defendant’s behalf or the lapse
            of 30 days from the receipt of such a request
            by the warden of the defendant’s facility,
            whichever is earlier, may reduce the term of
            imprisonment (and may impose a term of
            probation or supervised release with or
            without conditions that does not exceed the
            unserved portion of the original term of
            imprisonment), after considering the factors
            set forth in section 3553(a) to the extent
            that they are applicable, if it finds that--

            (i) extraordinary and compelling reasons
            warrant such a reduction . . . .

            and that such a reduction is consistent with
            applicable policy statements issued by the
            Sentencing Commission.

            This court begins by expressing some bewilderment about

 the Government’s interpretation of § 3582(c)(1)(A).             The

 Government contends that Scher establishes extraordinary and

 compelling reasons in the form of his age and medical conditions

 that make him vulnerable if he contracts COVID-19.          However, the

 Government says that Scher nevertheless “is not entitled to

                                      2
Case 1:15-cr-00614-SOM Document 287 Filed 06/10/20 Page 3 of 9   PageID #: 2968



 relief after applying the § 3553(a) factors.”          ECF No. 284,

 PageID # 2885-86, 2888.      That analysis does not track the

 language of § 3582(c)(1)(A).       In conceding that Scher has shown

 extraordinary and compelling reasons, the Government is

 separating the words “extraordinary and compelling reasons” from

 the immediately following words in the statute.          The statute

 requires a court to find “that extraordinary and compelling

 reasons warrant such a reduction.”        Treating Scher’s reasons as

 “extraordinary and compelling” and only then turning to § 3553

 requires treating in isolation words in § 3582(c)(1)(A) that

 cannot justifiably be isolated from the idea that the

 extraordinary and compelling reasons must be reasons that warrant

 a reduction.    Indeed, § 3582(c)(1)(A) directs courts to determine

 whether extraordinary and compelling reasons warrant a reduction

 in sentence only after considering the factors in § 3553(a).

            This court views the § 3582(c)(1)(A) analysis as being

 of a piece.    This court cannot find that any reason is

 extraordinary or compelling without also finding that the reason

 warrants a sentence reduction.       Thus, for the court to exercise

 its authority under § 3582(c)(1)(A), it must (1) find that the

 defendant exhausted his administrative remedies or that 30 days

 have passed since he filed an administrative compassionate relief

 request; (2) also find, after considering the factors set forth

 in section 3553(a), that extraordinary and compelling reasons


                                      3
Case 1:15-cr-00614-SOM Document 287 Filed 06/10/20 Page 4 of 9   PageID #: 2969



 warrant a sentence reduction; and (3) find that such a reduction

 is consistent with the Sentencing Commission’s policy statements.

            A.    Scher has exhausted his administrative appeals.

            As to exhaustion, on April 2, 2020, Scher submitted an

 administrative compassionate release request to the warden of his

 prison.   ECF No. 284-2, PageID # 2902.       That request was

 ultimately denied, and it appears that Scher has completed the

 administrative appeals process.       The Government is not contesting

 Scher’s satisfaction of the exhaustion requirement.

            B.    Scher has not demonstrated that extraordinary and
                  compelling circumstances justify his early
                  release.

            This court therefore turns to § 3582(c)(1)(A)’s second

 requirement: whether extraordinary and compelling reasons warrant

 a sentence reduction.      This court recognizes that it possesses

 considerable discretion in determining whether a particular

 defendant has established the existence of extraordinary and

 compelling reasons that justify early release.          United States v.

 Kamaka, 2020 WL 2820139, at *3 (D. Haw. May 29, 2020); see also

 Woolem v. United States, 2020 WL 2820140, at *4 (D. Haw. May 29,

 2020); United States v. Maka, 2020 WL 2544408, at *3 (D. Haw. May

 19, 2020).

            Scher is a nonviolent offender who has nearly completed

 his sentence and faces a substantial risk of complications if he

 contracts COVID-19.     According to Scher, he is “on continuous 3-


                                      4
Case 1:15-cr-00614-SOM Document 287 Filed 06/10/20 Page 5 of 9   PageID #: 2970



 liters-per-minute (LPM) oxygen [during] the waking hours and 4-5

 LPM [Oxygen] CPAP bleed-in while sleeping.         Further, [he] is now

 on a total of ten medications every twelve hours to maintain his

 well-being.”    ECF No. 268.    In his initial request for

 compassionate release, Scher stated that, once released, he will

 have “live-in home health care nurse(s) to provide for the

 Petitioner should he experience an acute respiratory event[.]”

 Id.   Scher may be suggesting that he indeed needs a health care

 worker to live with him to ensure that his conditions remain

 under control.1

            Scher is now serving his sentence at FMC Rochester in

 Minnesota.    That facility is a specialized medical facility

 equipped to treat all of his conditions.         No inmate is reported

 as having been infected with the coronavirus.

 https://www.bop.gov/coronavirus/ (last visited June 10, 2020).

 One staff member has been infected, but has recovered.           Id.   If

 these statistics are accurate, Scher is not presently at high

 risk of contracting COVID-19 while in that facility.2           This court


       1
         This court is well aware of Scher’s medical issues. It
 considered those issues during sentencing in two different cases.
 Indeed, Scher’s sentencing in this case was continued to allow
 Scher to present more complete medical information to the court.
 ECF No. 205, PageID # 1272.
       2
         The BOP has implemented extensive measures designed to
 keep COVID-19 out of prisons like FMC Rochester. See ECF No.
 284, PageID # 2890-91. As Scher notes, those measures have not
 always been successful, and it does appear that once COVID-19
 enters a prison, it rapidly spreads. See ECF No. 286, PageID #

                                      5
Case 1:15-cr-00614-SOM Document 287 Filed 06/10/20 Page 6 of 9   PageID #: 2971



 is not questioning Scher’s assertion that he is at risk of

 complications if he is infected.         This court is instead noting

 the low risk that he will be infected at the facility in light of

 its present circumstances.      This court is certainly not saying

 that relief is available only if COVID-19 is rampant in a

 facility.    Such a position would clearly risk endangering people

 like Scher.    But the risk that Scher will suffer complications if

 infected does need to be considered in the context of what risk

 he faces of being infected in the first place.

             This court also must consider the risks that Scher will

 face if he is released without adequate provision for his care.

 As discussed above, Scher has suggested that he will need to live

 with a health care worker to manage his physical condition.            None

 of Scher’s submissions show that he will actually receive that

 care if released.     According to the probation office, both of the

 “live-in nurses” identified by Scher have denied that they are

 health care workers.     ECF No. 277, PageID # 1941-42.         One of the

 two barely knows Scher.      Id.   The other is a convicted felon who

 cannot associate with Scher under the terms of the supervised

 release Scher must complete following his release from custody.

 Id.   Scher appears to be misrepresenting the care they might give

 him, apparently hoping to thereby influence this court’s



 2962. For the moment, however, this court has no evidence that
 the BOP has failed to keep the coronavirus out of FMC Rochester.

                                      6
Case 1:15-cr-00614-SOM Document 287 Filed 06/10/20 Page 7 of 9   PageID #: 2972



 decision.

             This court is not treating Scher’s lie as something

 requiring punishment in the form of a denial of his request for

 compassionate release.      But Scher’s need to lie indicates that

 Scher does not have an actual plan to keep himself safe if

 released.

             Nor has Scher explained how he plans to safely return

 to Honolulu.    At Scher’s sentencing, his doctor indicated that,

 in light of his condition, air travel presented such a risk to

 his health that he “shouldn’t be in the air at all.”            ECF No.

 284-4, PageID # 2929.      Whether released early or not, Scher will,

 of course, finish his prison term and return to Hawaii.            But

 returning now may be particularly risky.         It is not clear how

 airlines will ensure passenger safety, and Scher offers no plan

 to mitigate the risks he would face on a plane.

             This court is now forced to balance two different

 potential threats to Scher’s health.        If he remains in prison and

 contracts COVID-19, he will likely suffer serious complications.

 On the other hand, if he is released without a plan to address

 his significant medical needs, the illnesses he already has could

 become much worse.     Moreover, if released from prison, he could

 still contract COVID-19.      Although the coronavirus is not as

 active in Hawaii as it is elsewhere, to return to Hawaii, Scher

 will have to board an airplane, and that travel alone could


                                      7
Case 1:15-cr-00614-SOM Document 287 Filed 06/10/20 Page 8 of 9   PageID #: 2973



 present increased risks of contracting COVID-19.          Possibly, the

 travel risks could lessen in the coming months, either because

 the virus subsides or because airlines implement better ways to

 reduce the risk.

            This court must also consider the § 3553 factors.            In

 considering Scher’s history and characteristics and the need to

 afford adequate deterrence for his crime, this court notes

 Scher’s extensive history of crimes of fraud or deceit.            Indeed,

 this is Scher’s second criminal case in federal court, and both

 involved deceptive conduct.       Moreover, Scher does not appear to

 have been rehabilitated.      According to the probation office,

 Scher’s request for Federal Location Monitoring was denied

 because of his manipulative behavior, “untruthfulness,” and

 “misrepresentations.”      ECF No. 277, PageID # 1941-42.       Under

 § 3582(c)(1)(A), this court considers Scher’s history of deceit

 before determining that extraordinary and compelling

 circumstances warrant Scher’s release.        Scher’s deceit goes to

 far more than lying to the court.        The underlying crime in this

 case involves taking money from Social Security that Scher was

 not entitled to.     In short, this court has to be concerned that

 Scher will find new victims.

            This is a close case.      Scher’s compassionate release

 motion is based on the threat that COVID-19 poses to his health.

 A person’s health is naturally of primary concern.          But at FMC


                                      8
Case 1:15-cr-00614-SOM Document 287 Filed 06/10/20 Page 9 of 9    PageID #: 2974



 Rochester, the risk of infection so far appears low, and the

 record suggests that release may pose its own dangers.             After

 considering those circumstances along with Scher’s continuing

 pattern of deceptive conduct, this court concludes that

 extraordinary and compelling circumstances do not justify Scher’s

 early release.     The court urges Scher to prepare for his

 scheduled relase in September by considering how to travel safely

 to Hawaii and how to ensure that he has lined up any necessary

 care once he is in Hawaii.

 III.        CONCLUSION.

             Scher’s request for compassionate release under 18

 U.S.C. § 3582(c)(1)(A) is denied.

             It is so ordered.

             DATED: Honolulu, Hawaii, June 10, 2020.



                                     /s/ Susan Oki Mollway
                                     Susan Oki Mollway
                                     United States District Judge




 United States v. Scher, Cr. No. 15-00614 SOM; ORDER DENYING DEFENDANT’S
 EMERGENCY MOTION FOR COMPASSIONATE RELEASE




                                       9
